DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  
Claim 14 recites the phrase “a print part printed is formed.” This is believed to be a typographical error. Claim 14 should instead recite “a print part
Claim 16 recites the phrase “when the pouch in an unopened state.” This is believed to be a typographical error. Claim 16 should instead recite “when the pouch is in an unopened state.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 7, 9, and 13-15 are indefinite as the recitation of possible elements is not properly claimed in the alternative. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011). Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h).  
For the purposes of examination claim 1 will be interpreted as reciting “the fragrance component releasing part is configured of at least one selected from the group consisting of a material-removed part and a notched score formed in a partial range in a thickness direction of the film.” Alternatively, claim 1 could also be amended to recite “the fragrance component releasing part is configured of at least one of a material-removed part or a notched score formed in a partial range in a thickness direction of the film” to overcome this Markush group issue. 
For the purposes of examination claim 2 will be interpreted as reciting “the fragrance component releasing part is configured of at least one selected from the group consisting of the material-removed part in a groove shape and the score formed from at least one of an inner surface or an outer surface of the film to a midpoint in the thickness direction of the film.” Alternatively, claim 2 could also be amended to recite “the fragrance component releasing part is configured of the material-removed part in a groove shape or the score formed from at least one of an inner surface or an outer surface of the film to a midpoint in the thickness direction of the film” to overcome this Markush group issue.
For the purposes of examination claim 7 will be interpreted as reciting “at least one selected from the group consisting of the material-removed part and the score.” Alternatively, claim 7 could also be amended to recite “at least one of the material-removed part or the score” to overcome this Markush group issue.
For the purposes of examination claim 9 will be interpreted as reciting “at least one selected from the group consisting of the material-removed part and the score.” Alternatively, claim 9 could also be amended to recite “at least one of the material-removed part or the score” to overcome this Markush group issue.
For the purposes of examination claim 13 will be interpreted as reciting “the fragrance component releasing part is configured of at least one assembly selected from the group consisting of the material-removed part[[s]] and the score[[s]] and extends [[extending]] linearly in a pouch planar direction in a plan view of the pouch.” Alternatively, claim 13 could also be amended to recite “the fragrance component releasing part is configured of at least one assembly of the material-removed part[[s]] or the score[[s]] and extends [[extending]] linearly in a pouch planar direction in a plan view of the pouch” to overcome this Markush group issue.
For the purposes of examination claim 14 will be interpreted as reciting “the fragrance component releasing part is configured of at least one selected from the group consisting of the material-removed part in a groove shape and the score formed to a midpoint in the thickness direction of the film…” Alternatively, claim 14 could also be amended to recite “the fragrance component releasing part is configured of at least one of the material-removed part in a groove shape or the score formed to a midpoint in the thickness direction of the film…” to overcome this Markush group issue.
For the purposes of examination claim 15 will be interpreted as reciting “the fragrance component releasing part is configured of at least one selected from the group consisting of the material-removed part in a groove shape and the score formed to a midpoint in the thickness direction of the film…” Alternatively, claim 15 could also be amended to recite “the fragrance component releasing part is configured of at least one of the material-removed part in a groove shape or the score formed to a midpoint in the thickness direction of the film…” to overcome this Markush group issue.
Correction is required
Claim 10 recites the phrase “include a first synthetic resin layer composed of a synthetic resin having a higher glass transition point than those of other synthetic resins.” It is unclear what the other synthetic resins are. Claim 10 only explicitly recites a first synthetic resin layer. It is therefore unclear if this claim requires one or more additional synthetic resin layers. For purposes of examination, claim 10 is interpreted as instead reciting “the plurality of layers include a first synthetic resin layer composed of a synthetic resin having a higher glass transition point than [[those of other]] that of a second synthetic resin layer[[s]].”
Claims 3-6, 8, 11-12, and 16-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending Application No. US 2022/0089348 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1 and 16 are claimed by claims 1 and 3 of US 2022/0089348 A1. 
Regarding Claim 1, US 2022/0089348 A1 claims a pouch that is formed in a bag shape by forming an outer peripheral sealing part by thermally bonding a film, and accommodates (stores) a content in an accommodating part inward (inside) from the outer peripheral sealing part, wherein a fragrance component releasing (emission) part is formed at a position corresponding to the accommodating part on at least one side of the film, and the fragrance component releasing (emission) part is configured of at least one of a material-removed part and a notched score formed in a partial range in a thickness direction of the film (US 2022/0089348 A1, Claim 1).
Regarding Claims 16 and 17, US 2022/0089348 A1 claims that a liquid content is accommodated in the accommodating part, teaches that the pouch is formed as a standing pouch, and teaches that at least a part of the fragrance component releasing part is formed at a position below a liquid surface of the liquid content when the pouch is in an unopened state standing upright (US 2022/0089348 A1, Claims 1 and 3). It would have been an obvious design choice to position/rearrange the fragrance releasing part to correspond to the liquid level, see MPEP 2144.04, I, IV, VI. Therefore, it would have been obvious to form the fragrance component releasing part over the liquid surface of the liquid content as required by claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (KR 20100058391 A).
Regarding claim 1, Cha teaches a pouch that is formed in a bag shape by forming an outer peripheral sealing part by thermally bonding (heat sealing) a film, and accommodates a content in an accommodating part inward from the peripheral sealing part (Cha, Pages 1, 7, and Figs 1-4 – see Annotated Fig. 4 below). Cha further teaches a gas releasing part formed at a position corresponding to the accommodating part on at least one side of the film, the gas component releasing part (gas permeable membrane) being configured of a material-removed part (perforated in a thickness direction) (Cha, Pages 1, 4-6, and Figs 1-5 – see Annotated Fig. 4 below). Cha further teaches that the contents release an aroma through the gas component releasing part (Cha, Pages 2-3) and therefore, the gas component releasing part is a fragrance (aroma) releasing part.

    PNG
    media_image1.png
    723
    668
    media_image1.png
    Greyscale

Cha, Figure 4 - Annotated
Regarding claim 2, Cha teaches that the component releasing part is configured of a material-removed part in a groove shape (Cha, Page 5 and Fig. 5 – see Annotated Fig. 5 below).

    PNG
    media_image2.png
    220
    459
    media_image2.png
    Greyscale

Cha, Figure 5 - Annotated
Regarding claim 4, Cha teaches that the fragrance component releasing part is configured of the material-removed part in a groove shape formed from an inner surface of the film to a midpoint in a thickness direction of the film (Cha, Pages 4-6 and Fig. 5).
Regarding claim 5, Cha teaches that a circumferential edge protruding part is formed at a circumferential edge of the material-removed part in a groove shape formed at the inner surface of the film (Cha, Fig 5 – see annotated Fig. 5 below).

    PNG
    media_image3.png
    233
    507
    media_image3.png
    Greyscale

Cha, Figure 5 – Annotated
Regarding claim 6, Cha teaches that the fragrance component releasing part is configured of the material-removed part in a groove shape formed from an outer surface of the film to a midpoint in the thickness direction of the film (Cha, Pages 4-6 and Fig. 5). Cha further teaches a circumferential edge protruding part is formed at a circumferential edge of the material-removed part in a groove shape formed at the outer surface of the film (Cha, Fig. 5 – see annotated Fig. 5 above).
Regarding claim 7, Cha teaches that the film is configured of a plurality of layers stacked in a thickness direction (Cha, Pages 2-3, 5, and 9, and Fig. 5). Cha further teaches that the plurality of layers include a fragrance component barrier layer (130) for suppressing penetration of the fragrance component therethrough, and the material-removed part is formed at least a part of the fragrance component barrier layer (Cha, Pages 4-6 and Fig. 5).
Alternatively, Cha teaches that the walls are made of multiple different layers of different synthetic resins (Cha, Pages 2-3, 5, and 9 – see “laminated” and “surface layer” and “two or three types of thermoplastic synthetic resin films and bonded thereto”). Cha further teaches that the walls are made of a barrier material (gas-impermeable) and thus comprise a barrier layer (Cha, Page 5). Therefore, Cha teaches that the film is configured of a plurality of layers stacked in the thickness direction and include a fragrance component barrier layer for suppressing penetration of the fragrance component therethrough. Cha further teaches that the material-removed part is formed at at least a part of the fragrance component barrier layer (Cha, Page 5).
Regarding claim 8, Cha teaches that the fragrance component barrier layer includes a deposited layer of metal (aluminum) (Cha, Pages 8-9).
Regarding claim 9, Cha teaches the pouch according to the alternate rejection stated above for claim 7. Cha further teaches that the material-removed part is formed so as to penetrate through the fragrance component barrier layer in a thickness direction thereof (Cha, Pages 4-6 and Fig. 5 – see “perforated”).
Regarding claim 10, Cha teaches that the film is made of multiple different layers of different synthetic resins (Cha, Pages 2-3, 5, and 9 – see “laminated” and “surface layer” and “two or three types of thermoplastic synthetic resin films and bonded thereto”). As the synthetic resin films are made of different synthetic resins, at least one of the synthetic resins have a higher glass transition temperature than that of the other synthetic resins. Therefore, Cha teaches that the film is configured of a plurality of layers stacked in the thickness direction and include a first synthetic resin layer composed of a synthetic resin having a higher glass transition point than that of a second synthetic resin layer. Cha further teaches that the material-removed part is formed at least a part of the first synthetic resin layer (Cha, Page 5).
Regarding claim 12, Cha teaches that the film (wall) is made of made of multiple different layers of different synthetic resins (Cha, Pages 2-3, 5, and 9 – see “laminated” and “surface layer” and “two or three types of thermoplastic synthetic resin films and bonded thereto”). Cha therefore teaches that the film is configured of a plurality of layers stacked in the thickness direction. Cha further teaches that the material-removed part is formed so as to penetrate through the layer other than the innermost layer (120) in the plurality of layers in a thickness direction thereof (Cha, Pages 4-6 and Fig. 5).
Regarding claim 13, Cha teaches that the fragrance component releasing part is configured of a material-removed part extending linearly in a pouch planar direction in a plan view of the pouch (Cha, Pages 4-6 and Figs. 1-5).
Regarding claim 14, Cha teaches that a print part is formed on the film (Cha Pages 9-10). Cha further teaches fragrance component releasing part is configured of the material-removed part in a groove shape (Cha, Pages 4-6 and Fig. 5). Cha further teaches that the fragrance component releasing part can comprise the entire wall of the pouch (Cha, Pages 2-3 and Figs 1-5). Therefore, Cha teaches that the fragrance component releasing part is formed in alignment with the print part in a pouch planar direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. as applied to claim 1 above.
Regarding claim 3, Cha teaches that the fragrance component releasing part is configured of the material-removed part (Cha, Page 5 and Fig. 5). Cha further teaches that the material-removed part can be formed of any size including the entirety of one of the side walls (Cha, Pages 2-3 and Figs 1-5). It would have been obvious to one of ordinary skill in the art to change the size of the entire pouch as needed for the contents of the pouch, see MPEP 2144.04, IV, A. As the material-removed part can be formed of any size including the entirety of the side walls, as the size of the pouch changed, so could the size of the material-removed part. Therefore, it would have been obvious to one of ordinary skill in the art to change the size of the pouch and thus the size of the material-removed part such that it renders obvious the claimed area range.
Regarding claim 11, Cha teaches that the film (wall) is made of made of multiple different layers of different synthetic resins (Cha, Pages 2-3, 5, and 9 – see “laminated” and “surface layer” and “two or three types of thermoplastic synthetic resin films and bonded thereto”). Cha further teaches that the film comprises a gas-impermeable membrane (Cha, Page 5). Cha then gives metal (aluminum) as an example of a gas-impermeable membrane (Cha, Page 9). Therefore, it would have been obvious to one of ordinary skill in the art to have the film (wall) comprise a metal layer with the expectation of creating a gas-impermeable film (Cha, Pages 5 and 9). Therefore, Cha renders obvious that the film is configured of a plurality of layers, including a metal layer, stacked in a thickness direction. Cha further teaches that the material-removed part is formed so as to penetrate the film (wall) and thus penetrates through the metal layer in a thickness direction thereof (Cha, Pages 4-6 and Fig. 5). 
Regarding claim 16, Cha teaches the pouch according to claim 1 as stated above. Cha further teaches that the pouch may comprise a liquid content accommodated in the accommodating part and is thus a liquid content-containing pouch (Cha, Pages 1 and 6). Cha further teaches that the pouch is formed as a standing pouch (Cha, Page 6 and Figs. 1-4). Cha further teaches that the fragrance component releasing part can be formed of any size including the entirety of one of the side walls (Cha, Pages 2-3 and Figs 1-5). It would have been an obvious design choice to position/rearrange the fragrance releasing part to correspond to the liquid level, see MPEP 2144.04, I, IV, VI. Therefore, it would have been obvious to form the fragrance component releasing part at a position below a liquid surface of the liquid content when the pouch is in an unopened state standing upright.
Regarding claim 17, Cha teaches the that the fragrance component releasing part is formed at a position lying over the liquid surface of the liquid content with the pouch in an unopened state standing upright (Cha, Pages 4-6 and Figs 1-4, specifically Fig. 3). It would have been an obvious design choice to position/rearrange the fragrance releasing part to correspond to the liquid level, see MPEP 2144.04, I, IV, VI. Therefore, it would have been obvious to form the fragrance component releasing part over the liquid surface of the liquid content.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. as applied to claim 1 above in view of Bourque et al. (US-20050109796-A1).
Regarding claim 15, Cha teaches all of the elements of the claimed invention as stated above for claim 1. Cha further teaches that a part of the film is subject to improved aesthetics (see print and color) (Cha, Pages 9-10). Cha further teaches that the fragrance component releasing part can comprise the entire wall of the pouch (Cha, Pages 2-3 and Figs 1-5). Therefore, Cha teaches that the fragrance component releasing part is formed in alignment with the decorated part in a pouch planar direction.
Cha does not teach that the decorated part is an embossed part subject to embossing.
Bourque teaches a stand up pouch that comprises a part which can be printed, colored, or embossed (Bourque, Par. 0013, 0028-0029, and 0054).
Both Cha and Bourque are analogous art as they both teach stand up pouches that can be printed and colored (Cha, Pages 9-10 and Figs 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bourque to modify Cha and create the aesthetic part of Cha to be an embossed part subject to embossing. This would allow for a packaging material which provides information to a consumer about the product therein and provides for a pleasing appearance of the package (Bourque, Par. 0054).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782